Citation Nr: 0210028	
Decision Date: 08/16/02    Archive Date: 08/21/02

DOCKET NO.  95-21 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a psychiatric 
disability, including schizophrenia.

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD). 

(The claims of service connection for a psychiatric 
disability, including schizophrenia, and PTSD, on the merits, 
will be the subject of a later decision.) 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran, and M.F.

ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 RO decision which denied the 
veteran's application to reopen claims of service connection 
for a psychiatric disability including schizophrenia, and for 
PTSD. 

The main body of the present Board decision concerns the 
veteran's application to reopen claims of service connection 
for a psychiatric disability including schizophrenia, and for 
PTSD.  The Board is not, at this time, considering either of 
the claims of service connection for a psychiatric disability 
including schizophrenia and for PTSD on the merits.  Rather, 
the Board is undertaking additional development on those 
claims pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing those claims.


FINDINGS OF FACT

1.  By a February 1971 decision, the RO denied service 
connection for a psychiatric disability including 
schizophrenia; the veteran did not appeal this decision.

2.  The evidence received since the RO's February 1971 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for a psychiatric disability including 
schizophrenia.  

3.  By an April 1988 decision, the RO denied service 
connection for PTSD; the veteran did not appeal this 
decision.

4.  The evidence received since the RO's April 1988 decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim of service connection 
for PTSD.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's February 1971 decision which denied a claim of service 
connection for a psychiatric disability including 
schizophrenia; and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2001).

2.  New and material evidence has been received since the 
RO's April 1988 decision which denied a claim of service 
connection for PTSD; and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

VCAA includes an enhanced duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  

Basic Laws and Regulations Regarding Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service incurrence for psychoses, 
including schizophrenia, will be presumed if manifest to a 
compensable level within one year of the veteran's separation 
from service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Service connection for PTSD requires 
medical evidence establishing a diagnosis of the disorder, 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor. 38 C.F.R. § 3.304(f).  [While 
the Board notes that the version of the law in effect at the 
time the veteran initially filed his claim for service 
connection for PTSD required a "clear" diagnosis of PTSD, 
that requirement has since been eliminated; as the current 
version is more favorable to the veteran, it will be 
considered in the adjudication of his claim.  See Dudnick v. 
Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).]

Finally, pertinent regulations provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b); see also Savage v. Gober, 
10 Vet. App. 488 (1997). 

Application to Reopen

When the RO denies a claim, the claim may not be reopened and 
reviewed unless new and material evidence is presented.  38 
U.S.C.A. § 5108 (West 1991); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  New and material evidence means evidence 
not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  (It is 
acknowledged that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a).)

Psychiatric Disability, Including Schizophrenia 

By a February 1971 RO decision, the veteran's claim of 
service connection for a psychiatric disability 
(schizophrenia) was denied.  When the RO rendered its 
decision in February 1971, it considered the veteran's 
service medical records which generally show that his 
psychiatric and neurological systems were normal.  The RO 
also considered post-service medical evidence including a VA 
hospital discharge summary dated in September 1970 which 
shows that the veteran was diagnosed as having paranoid 
schizophrenia with a history of antisocial behavior.  
Notably, this record indicates that it was difficult to 
determine the onset of the veteran's schizophrenia.  The RO, 
in its February 1971 decision, concluded that the veteran did 
not have neuropsychiatric problems in service.  In sum, it 
appears that service connection for a psychiatric disability 
was denied as there was no evidence of psychiatric problems 
in service or within one year thereafter and no evidence 
showing that his schizophrenia (first noted in 1970) was 
related to service.

Since the February 1971 RO decision was rendered, additional 
evidence has been submitted including numerous VA 
hospitalization records dated in the 1980s.  In particular, a 
VA discharge summary dated in August 1989 shows that the 
veteran reported a history of having been hospitalized for 
psychiatric reasons, beginning in 1953.  Similarly, during an 
October 1988 RO hearing, the veteran reported that he had 
been treated for his nervous condition in 1953, at a VA 
facility in Chicago, Illinois.  The Board finds that the 
aforementioned evidence which was not previously before VA, 
bears directly and substantially upon the specific matter 
under consideration, and in connection with evidence 
previously assembled, is so significant that they must be 
considered in order to fairly decide the merits of the claim.  
In essence, the evidence suggests that the veteran may have 
been diagnosed as having a psychiatric disability within one 
year of his service discharge.  At the time of the prior 
denial, there was an absence of evidence showing psychiatric 
symptoms in service or within one year of his discharge.  The 
new evidence, when accepted as true, cures one of the prior 
evidentiary defects.  Further, the evidence is neither 
cumulative nor redundant of evidence previously considered.  
Accordingly, the claim is reopened.  38 C.F.R. § 3.156.


PTSD

When the RO denied the veteran's application to reopen a 
claim of service connection for PTSD in April 1988 it 
considered the veteran's own contentions of having been 
tortured in service, with electrical shocks.  It also 
considered medical evidence which for the most part reflected 
diagnoses of paranoid schizophrenia.  

Since the RO rendered its final April 1988 RO decision, 
evidence has been received including a January 1996 statement 
from a VA physician.  This statement is to the effect that 
the veteran had PTSD related to his combat experience in 
Korea.  It was noted that the veteran's PTSD symptoms were 
hard to sort out from his paranoid schizophrenia.  
Additionally, a Command Report file relating to the 25th 
Signal Company was added to the record.  In sum, the 
aforementioned evidence not only shows that the veteran has a 
current diagnosis of PTSD but also addresses the etiology of 
the veteran's PTSD.  This evidence constitutes new and 
material evidence as such bears directly and substantially 
upon the specific matter under consideration (which is 
whether the veteran's has PTSD which is related to service).  
At the time of the prior denial, there was an absence of a 
current diagnosis and competent evidence of a nexus to 
service.  The new evidence, when accepted as true, cures one 
of the prior evidentiary defects.  Further, the evidence is 
neither cumulative nor redundant of evidence previously 
considered.  As such, the claim of service connection for 
PTSD is reopened.  38 C.F.R. § 3.156.



ORDER

New and material evidence has been presented to reopen claims 
of service connection for a psychiatric disability including 
schizophrenia, and for PTSD; and the appeal is allowed to 
this extent.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

